DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3, 5, and 7-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2006/0272767 to Kreitman et al. cited in previous Office action (herein Kreitman) in view of U.S. Pre-grant Publication 2011/0287204 to Devisme et al. cited in Information Disclosure Statement filed 15 January 2021 (herein Devisme).
Regarding claim 1, Kreitman teaches a film comprising a barrier layer, a skin layer, and an intermediate layer (abstract) wherein the film can include additional layers (paragraph 0059).  Kreitman teaches that a suitable polymer for use in the film include ethylene/unsaturated ester copolymers (paragraph 0036) such as ethylene/vinyl acetate (herein EVA) (paragraph 0040) with a melt index of 0.3 to 10 g/10 min as measured at 190°C/2.16 kg according to ASTM D1238 (paragraph 0058) which overlaps the claimed range.  Kreitman teaches that the EVA copolymers can have an unsaturated ester content of 3 to 40 wt% (paragraph 0039) which overlaps the claimed range.  Kreitman also teaches that the film has a total thickness of about 1 to about 15 mils, about 25 to about 380 µm, (paragraph 0008) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Kreitman teaches that the layers containing EVA also contain a second polymer (paragraphs 0057, 0066, and 0068).
Kreitman is silent as to the EVA being obtained from a renewable source of carbon.
Devisme teaches a copolymer of ethylene and a vinyl ester obtained from renewable starting materials (abstract).  Devisme teaches that the copolymer can be a copolymer of ethylene and vinyl acetate (paragraph 0134).  Devisme also teaches that the copolymer contains greater than 75 wt% of carbon from renewable starting materials (paragraph 0040) as measured according to ASTM D6866 (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the EVA of Kreitman to be sourced from renewable materials as taught by Devisme because one can dispense with starting materials of fossil origin (paragraph 0004).
Regarding claims 2 and 3, Kreitman and Devisme teach all the limitations of claim 1 as discussed above.
As discussed above, Kreitman as modified according to Devisme includes an EVA that contains greater than 75 wt% of carbon from renewable starting materials.
Regarding claim 5, Kreitman and Devisme teach all the limitations of claim 1 as discussed above.
Kreitman teaches that skin layers can be made from polymers including LDPE (paragraph 0031), HDPE (paragraph 0031), LLDPE (paragraph 0033), and EVA (paragraph 004) in an amount of 40 to 100 wt% of a first polymer and 5 to 40 wt% of a second polymer (paragraph 0057).  Kreitman also teaches that the individual layers can make up from 1 to 50% of the thickness of the total film thickness (paragraph 0070).  Kreitman teaches that there can be one or more core layers that can comprise the polymers listed as suitable for the skin layers (paragraph 0066).  Therefore, Kreitman teaches an embodiment having skin and core layers in addition to the barrier and intermediate layer that would include the polymers recited in instant claim 5 in amounts that, at a minimum, overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 7, Kreitman and Devisme teach all the limitations of claim 1 as discussed above.
Kreitman teaches that skin layers can be made from polymers including LDPE (paragraph 0031), HDPE (paragraph 0031), LLDPE (paragraph 0033), and EVA (paragraph 004) in an amount of 40 to 100 wt% of a first polymer and 5 to 40 wt% of a second polymer (paragraph 0057).  Kreitman teaches that there can be one or more core layers that can comprise the polymers listed as suitable for the skin layers (paragraph 0066).  Kreitman also teaches numerous layer configurations (paragraphs 0059-0065).  Therefore, Kreitman teaches an embodiment having a skin layer corresponding to the claimed inner layer, a skin layer corresponding to the claimed outer layer, and a core layer corresponding to the claimed middle layer having the claimed polymers in amounts that overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 8, Kreitman and Devisme teach all the limitations of claim 1 as discussed above.
Kreitman teaches that the film contains a barrier layer comprising one or more barrier polymers (paragraph 0009).  Kreitman teaches that skin layers can be made from polymers including LDPE (paragraph 0031), HDPE (paragraph 0031), LLDPE (paragraph 0033), and EVA (paragraph 004) in an amount of 40 to 100 wt% of a first polymer and 5 to 40 wt% of a second polymer (paragraph 0057).  Kreitman teaches that the skin layers can function as a sealant layer (paragraph 0028).  Kreitman teaches that there can be one or more core layers that can comprise the polymers listed as suitable for the skin layers (paragraph 0066).  Kreitman also teaches numerous layer configurations (paragraphs 0059-0065).  Therefore, Kreitman teaches an embodiment having a skin layer containing a polyethylene, a core layer containing EVA, a barrier layer, a second core layer containing EVA, and a second skin layer containing a polyethylene corresponding to the first, second, third, fourth, and fifth claimed layers, respectively.
Regarding claim 9, Kreitman and Devisme teach all the limitations of claim 8 as discussed above.
Kreitman also teaches that the individual layers can make up from 1 to 50% of the thickness of the total film thickness (paragraph 0070).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 10-12, Kreitman and Devisme teach all the limitations of claim 8 as discussed above.
Kreitman teaches that there can be one or more tie layers on either side of the barrier layer (paragraph 0067) wherein the tie layers include an EVA having 3 to 30 wt% vinyl acetate content (paragraph 0068).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Examiner notes that Kreitman as modified according to Devisme would contain EVA polymers made from renewable sources.
Regarding claim 13, Kreitman and Devisme teach all the limitations of claim 10 as discussed above.
Kreitman also teaches that the individual layers can make up from 1 to 50% of the thickness of the total film thickness (paragraph 0070).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 14, Kreitman and Devisme teach all the limitations of claim 6 as discussed above.
Kreitman teaches that the film contains a barrier layer comprising one or more barrier polymers (paragraph 0009).  Kreitman teaches that skin layers can be made from polymers including LDPE (paragraph 0031), HDPE (paragraph 0031), LLDPE (paragraph 0033), and EVA (paragraph 004) in an amount of 40 to 100 wt% of a first polymer and 5 to 40 wt% of a second polymer (paragraph 0057).  Kreitman teaches that the skin layers can function as a sealant layer (paragraph 0028).  Kreitman teaches that there can be one or more core layers that can comprise the polymers listed as suitable for the skin layers (paragraph 0066).  Kreitman also teaches numerous layer configurations (paragraphs 0059-0065).  Kreitman also teaches that the individual layers can make up from 1 to 50% of the thickness of the total film thickness (paragraph 0070).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Therefore, Kreitman teaches an embodiment containing layers that meet the claimed limitations.
Regarding claims 15-19, Kreitman and Devisme teach all the limitations of claim 14 as discussed above.
Kreitman is silent as to the film having the claimed properties.  However, the film of Kreitman has substantially the same structure as the claimed film and is made using substantially similar materials.  Therefore, one of ordinary skill in the art would reasonably expect the film of Kreitman to have the claimed properties.
Regarding claim 20, Kreitman and Devisme teach all the limitations of claim 6 as discussed above.
Kreitman teaches that the film can be made via extrusion (paragraph 0086).
Response to Amendment
In view of Applicant’s amendments filed 16 September 2022, previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.
In view of Applicant’s amendments filed 16 September 2022, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that Kreitman teaches too many polymers and therefore does not teach nor render obvious the claimed invention (Remarks, page 8).  Kreitman does indeed teach numerous polymers; however, Kreitman explicitly teaches the claimed polymers.  Furthermore, the list of polymers taught by Kreitman represents a finite number of identified, predictable solutions from which one of ordinary skill in the art may choose with a reasonable expectation of success.
Applicant argues that because Kreitman is focused on the machinability of the multilayer films, Kreitman does not teach a film which has the desired properties of the claimed invention (Remarks, page 8).  The fact that Kreitman does not teach the advantages discovered by Applicant is immaterial.  Mere recognition of additional advantages or latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP 2145(II).
Applicant argues that the claimed invention achieves superior mechanical properties and adhesion (Remarks, pages 8-9).  Applicant has provided no showing of evidence demonstrating the criticality of the claimed limitations.  The arguments of counsel cannot take the place of evidence in the record.  See MPEP 2145(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783